DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “wherein said fourth surface is said interior surface” is indefinite because claim 1 previously recites that “a damper piston . . . engages said interior surface” and that “a piston shaft . . . engages a fourth surface,” thereby rendering it unclear how both the damper piston and the shaft engage “the interior surface.”  The original disclosure does not provide a single interior surface that engages both of the damper piston and the damper shaft.  As such, it is unclear what is meant by the phrase “wherein said fourth surface is said interior surface.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brucchold (DE 10 2007 023 303).
Regarding independent claim 1, Bruchhold discloses a fluid damper shock absorber (see machine translation, ¶¶ 0007, 0008, FIGS. 17-20), comprising: a damper tube (504) including an interior surface (see FIG. 17); a damper piston (502, 518) including a piston surface (518) that engages said interior surface (see FIG. 17); a piston shaft (A) (see Annotated FIG. 17, below) coupled with said damper piston and including a shaft surface that engages a fourth surface (B) (see Annotated FIG. 17, below); and at least two different surface treatments (550, 552, 554, 556) on at least one of said interior surface and said shaft surface that create a corresponding plurality of coefficients of friction with at least one of said piston surface and said fourth surface respectively (see machine translation, ¶¶ 0065, 0066).

    PNG
    media_image1.png
    1239
    719
    media_image1.png
    Greyscale

see FIG. 17, above).
Regarding claim 3, Bruchhold discloses that fourth surface is an interior surface (see FIG. 17, above).
Regarding claim 4, Bruchhold discloses that said fourth surface is a shaft seal (see FIG. 17, above).
Regarding claim 5, Bruchhold discloses that said damper piston includes a wear band (518) around an outer circumference of said damper piston (see FIG. 17), said piston surface including an exterior surface of said wear band (see FIG. 17).
Regarding claim 7, Bruchhold discloses that said surface treatments include a first surface treatment (556) at a first end of said interior surface of said damper tube having a first coefficient of friction with said piston surface (see FIG. 17, ¶¶ 0065, 0066).
Regarding claim 8, Bruchhold discloses that said surface treatments include a second surface treatment (554) adjacent said first surface treatment having a second coefficient of friction with said piston surface that is less than said first coefficient of friction (see FIG. 17, ¶¶ 0065, 0066).
Regarding claim 9, Bruchhold discloses that said surface treatments include a third surface treatment (552) adjacent said second surface treatment having a third coefficient of friction with said piston surface that is less than said second coefficient of friction (see FIG. 17, ¶¶ 0065, 0066).
Regarding claim 11, Bruchhold discloses that said at least two different surface treatments provide different zones within said shock absorber so that, in use, frictional forces vary between surfaces engaging with said different zones (see FIG. 17, ¶¶ 0065-0066).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruchhold (DE 10 2007 023 303), as applied to claim 1, above, and further in view of Lombrozo et al. (US 2015/0330473).
Regarding claim 6, Bruchhold does not disclose that said surface treatments include at least one of a coating, vibro-rolled, a chemically etched, an abrasive machined, a honed, a reactive ion etched, a high energy chemical plasma etched, a photolithographic deposited, an abrasive jet machined, an excimer laser beam machined, a vibro-mechanical textured, a laser surface textured, an electro-plated, an evaporative deposited surface, and a polyelectrolyte coating treatment.
Lombrozo teaches an energy absorbing device (see Abstract) comprising a plunger (310) and a stationary body (302), wherein the stationary body comprises a plurality of surface treatments (see ¶ 0070, “coefficient of friction . . . may vary . . . along the first axis”), wherein the plurality of surface treatments include a coating (see ¶ 0070). 
.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruchhold (DE 10 2007 023 303), as applied to claim 1, above, and further in view of Yang et al. (US 2013/0098913).
Regarding claim 12, Bruchhold does not disclose that said at least two different surface treatments comprise micro-textured surfaces that exhibit varying coefficients of friction respectively.
Yang teaches a friction damper comprising a surface treatment that comprises micro-textured surfaces for varying a roughness of the surface (see ¶¶ 0131-0133).  
It would have been obvious to provide the different coefficients of friction of Bruchhold using micro-textured surfaces, as taught by Yang, to simplify manufacturing and reduce costs.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruchhold (DE 10 2007 023 303), as applied to claim 1, above, and further in view of Bauer et al. (US 2017/0356520).  
Regarding claim 13, Bruchhold does not disclose that said shock absorber is coupled to a vehicle.
Bauer teaches a friction damper coupled to a vehicle (see ¶ 0020).  
It would have been obvious to use the damper of Bruchhold in a vehicle because friction dampers were recognized as being suitable for use in a vehicle (see e.g. Bauer, ¶ 0020), and the varying damping characteristics of the damper of Bruchhold would be beneficial in use in a vehicle (e.g. increased resistance when a vehicle component is reaching a limit of displacement).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,670,104 in view of Cox (US 2015/0290991).  

Claims 2-5 and 7-13 are anticipated by or rendered obvious in view of claims 1-4 of U.S. 10,670,104.  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

February 26, 2022